Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Natía Jones appeals from the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion to reduce his sentence pursuant to Amendment 782 to the U.S. Sentencing Guidelines Manual (2014). A district court’s decision on whether to reduce a sentence under § 3582(c)(2) is reviewed for abuse of discretion, while its conclusion on the scope of its legal authority under that provision is reviewed de novo. United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010).
Our review of the record reveals that the district court did not abuse its discretion in denying Jones’ motion. See United States v. Smalls, 720 F.3d 193 (4th Cir.2013). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.